         Case 3:11-cv-01703-MPS Document 369 Filed 01/30/19 Page 1 of 5



                               UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF CONNECTICUT


CHRISTINA ALEXANDER, et al.,

               Plaintiffs,
                                                       Case No.: 3:11-cv-1703-MPS
   v.

ALEX M. AZAR II, Secretary of Health and
Human Services,

               Defendant.


                  SUPPLEMENTAL LOCAL RULE 56(a)(1) STATEMENT
                        OF UNDISPUTED MATERIAL FACTS

        Pursuant to Local Rule 56(a) and the Court’s order of December 4, 2018 (ECF No. 361), the

Secretary of Health and Human Services submits this supplemental statement of undisputed material

facts in further support of his second motion for summary judgment:

        1.     Chapter 1, § 10 of the current Medicare Benefit Policy Manual sets forth the Centers

for Medicare & Medicaid Services’ (“CMS’s”) interpretive guidance regarding Medicare Part A

payment requirements for inpatient hospital stays and regarding related inpatient admission decisions.

Medicare Benefit Policy Manual, Ch. 1, § 10 (Ex. 1).

        2.     Plaintiff Dorothy Goodman was hospitalized from January 31 to February 3, 2014.

ECF Nos. 166-49, 164-54, 164-55.

        3.     For the period from October 1, 2013, to present, Plaintiffs have adduced no evidence

that the Department of Health and Human Services (“HHS”) has directed hospitals to admit as

inpatients all Medicare beneficiaries who meet or pass a commercial screening tool’s criteria for

inpatient admission.
         Case 3:11-cv-01703-MPS Document 369 Filed 01/30/19 Page 2 of 5



        4.      For the period from October 1, 2013, to present, Plaintiffs have adduced no evidence

that HHS has suggested that hospitals should admit as inpatients all Medicare beneficiaries who meet

or pass a commercial screening tool’s criteria for inpatient admission.

        5.      Plaintiffs have adduced no evidence that any hospitals currently admit Medicare

beneficiaries as inpatients through rote application of commercial screening tools.

        6.      Plaintiffs to date have adduced no evidence indicating what any commercial screening

tool’s criteria for inpatient admission are (or were).

        7.      As explained by the Rule 30(b)(6) deponent for Mercy Hospital, both InterQual and

MCG, which is the successor to Milliman, “have subsets that are based on clinical conditions” or “the

affected body system.” Dep. of Wanda Wilson (Ex. 2) 91:8-11, 154:18-23. In utilizing the commercial

screening tool, hospital personnel “select the most appropriate subset” based on the patient’s “primary

condition” or “the working diagnosis,” which are “typically . . . evident in the attending physician’s

history and physical.” Id. 91:1-15. At Mercy Hospital, this process entails the utilization management

nurse’s taking information from the medical record based on the doctor’s assessment of a particular

patient. Id. 155:11-20.

        8.      Mercy Hospital’s current procedures take into account situations that “MCG does not

fully cover.” Id. 170:15-171:2. “MCG does not fully cover” refers to the fact that the tool does not

always “cover procedures in the way that [the hospital] would find ideal.” Id. 170:15-23. In other

words, the hospital’s review process takes into account cases in which “the way procedures are even

addressed within [the MCG] guideline is different than how [the hospital] would use it in [its]

processes.” Id. 170:23-171:2.

        9.      The Recovery Audit Contractor (“RAC”) audits that the Court addressed in its earlier

summary judgment ruling were suspended in 2013. Decl. of Daniel Duvall – RACs, ECF No. 160-11,

¶ 6. Specifically, after the publication of the Medicare Hospital Inpatient Prospective Payment System

                                                     2
         Case 3:11-cv-01703-MPS Document 369 Filed 01/30/19 Page 3 of 5



(IPPS) Final Rule for FY 2014, CMS prohibited the RACs from performing inpatient hospital patient

status reviews on claims for dates of admission from October 1, 2013, through September 30, 2015.

Second Decl. of Jeneen Iwugo, dated January 29, 2019 (Ex. 3) ¶ 8. This prohibition was later extended

to dates of admission through December 31, 2015. Id.

        10.       Currently, CMS monitors the appropriateness of Part A claims for short inpatient stays

through what are known informally as “short stay reviews.” Id. ¶¶ 3-5. In these reviews, contractors

called Beneficiary & Family Centered Care Quality Improvement Organizations (“QIOs”) review a

sample of claims for short inpatient stays to ensure that providers are appropriately billing the claims

under Medicare Part A. Id. ¶ 4. QIOs’ performance of short stay reviews is governed by CMS guidance

entitled “Reviewing Short Stay Hospital Claims for Patient Status: Admissions On or After January 1,

2016.” Id. ¶ 6.

        11.       Since January 2016, RACs have been authorized to conduct patient status reviews only

for those providers that have been referred by a QIO for exhibiting persistent noncompliance with

Medicare payment policies. Id. ¶ 8. To date, there have been no such referrals. Id. ¶ 9.




                                                    3
        Case 3:11-cv-01703-MPS Document 369 Filed 01/30/19 Page 4 of 5



Dated: January 30, 2019             Respectfully submitted,

                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    JOHN DURHAM
                                    United States Attorney

                                    MICHELLE R. BENNETT
                                    Assistant Branch Director

                                    /s/ Elizabeth Tulis
                                    ELIZABETH TULIS
                                    KELLEY HAUSER
                                    JASON LEE
                                    Trial Attorneys
                                    U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
                                    1100 L Street, NW
                                    Washington, D.C. 20005
                                    (202) 514-9237
                                    elizabeth.tulis@usdoj.gov

                                    Counsel for Defendant




                                       4
          Case 3:11-cv-01703-MPS Document 369 Filed 01/30/19 Page 5 of 5



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on January 30, 2019, I will electronically file the foregoing with

the Clerk of Court using the CM/ECF system, which will send a notification of electronic filing to

the parties.


                                              /s/ Elizabeth Tulis
                                              ELIZABETH TULIS




                                                 5
